Citation Nr: 0624127	
Decision Date: 08/10/06    Archive Date: 08/18/06

DOCKET NO.  04-26 130	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Ronald Chrislip, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and her son




ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel


INTRODUCTION

The veteran had honorable active service from March 1943 to 
July 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Diego, California, which denied the benefits sought on 
appeal.  The Board notes that the appellant's claim was 
otherwise processed by VA's regional office in Los Angeles 
(RO).

A hearing before the undersigned sitting at the RO was held 
in February 2006.  A transcript of that hearing is of record. 

The appeal is REMANDED to the Appeals Management Center in 
Washington, D.C.  VA will notify the appellant if further 
action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The duty to 
assist specifically includes obtaining all relevant records 
adequately identified by the claimant with proper 
authorization for their receipt.  38 U.S.C.A. § 5103A(b) 
(West 2002 & Supp. 2006).  

In March 2002, the appellant submitted to the RO a Medical 
History Form, listing the names and addresses of the 
veteran's health care providers and insurers.  Among those 
listed was Aetna U.S. Healthcare (Aetna).  The appellant also 
submitted a copy of her Aetna member identification card.  In 
a letter to Aetna dated April 9, 2002, the RO requested that 
Aetna provide VA with information concerning treatment of the 
veteran, enclosing a consent form signed by the appellant 
waiving any privilege which renders such information 
confidential.  Aetna responded in a letter dated April 17, 
2002 requesting that VA provide Aetna with a copy of the 
appellant's Aetna member identification card, or the 
information on the card face, to enable Aetna to process the 
RO's request for information.  

There is no indication in the claims file that the RO 
responded to Aetna's April 17, 2002 letter, notwithstanding 
that a copy of the appellant's Aetna insurance card is in the 
file.  Further, the RO informed the appellant, in a letter 
dated August 20, 2002, that it had obtained evidence from 
Aetna to support her claim.  

To ensure that the VA has met its duty to assist the 
appellant in developing the facts pertinent to her claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED for the following action:

1.	After obtaining any necessary 
authorization from the appellant, the 
RO should respond to Aetna's April 17, 
2002 letter by providing the 
information requested therein.  Any 
records obtained should be associated 
with the claims file. 

2.	After ensuring that the claims file is 
complete, the RO should readjudicate 
the appellant's claim.  If the 
determination of the claim remains 
unfavorable to the appellant, she and 
her representative should be furnished 
with a Supplemental Statement of the 
Case, and be afforded a reasonable 
period of time in which to respond 
before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2006).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2006), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2005).


